

Exhibit 10.3


FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT




First Amendment to Amended and Restated Credit Agreement (this “First Amendment”
as hereinafter further defined) is dated as of July 30, 2020, by and among:
KVH INDUSTRIES, INC., a Delaware corporation (“Borrower”);
BANK OF AMERICA, N.A., as administrative agent for the Lenders (in such
capacity, together with its successors and assigns, “Administrative Agent”); and
The lenders party to the Credit Agreement (individually each, a “Lender” and
collectively, the “Lenders”).
BACKGROUND:


WHEREAS, Borrower and Administrative Agent are parties to a certain Amended and
Restated Credit Agreement, dated as of October 30, 2018, (as the same now exists
and may hereafter be amended, modified, supplemented, extended, renewed,
restated, or replaced from time to time, the “Credit Agreement”);
WHEREAS, Section 7.02 of the Credit Agreement prohibits the incurrence of
certain Indebtedness by Borrower;
WHEREAS, Borrower has incurred certain PPP Loans (as defined below) under the
Paycheck Protection Program (as defined below), and has requested that the
Administrative Agent and the Lenders consent to the incurrence of the PPP Loans,
amend Section 7.02 to permit such PPP Loans, and to amend certain other
provisions the Credit Agreement, in each case as hereinafter provided; and
WHEREAS, the Administrative Agent and the Lenders are willing to so consent and
to so amend the Credit Agreement, in each case subject to the terms and
conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Administrative Agent, the Lenders, and the Borrower hereby agree as follows:
1.Definitions.


(a)Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.
(b)Section 1.01 of the Credit Agreement is hereby amended by adding the
following additional definitions in alphabetical order:


(i) “CARES Act” means the Coronavirus Aid, Relief and Economic Security Act
(together with, and as modified by, the Paycheck Protection Program Flexibility
Act of 2020).
(ii) “First Amendment” means that certain First Amendment to Amended and
Restated Credit Agreement, dated as of July 30, 2020, by and among the
Administrative Agent, the



--------------------------------------------------------------------------------



Lenders, and the Borrower.
(iii) “First Amendment Effective Date” means the date as of which the conditions
precedent to the effectiveness of the First Amendment have been satisfied in
accordance with the terms thereof.
(iv) “Paycheck Protection Program” means the SBA Paycheck Protection Loan
Program pursuant to the CARES Act.
(v) “Pledgor” means any person, if any, providing a pledge of collateral with
respect to the obligations hereunder.
(vi) “PPP Bank” means Bank of America, N.A., in its capacity as the approved SBA
lender to the Borrower under the Paycheck Protection Program.
(vii) “PPP Loans” means one or more SBA loans provided to the Borrower pursuant
to the Paycheck Protection Program.
(viii) “SBA” means the agency of the federal government of the United States of
America known as the Small Business Administration.
2.Amendments to Credit Agreement. Subject to the satisfaction of the conditions
precedent set forth in Section 5 below, the Credit Agreement is hereby amended
as follows:


(a)By deleting the definition of “Sanction(s)” where it appears in Section 1.01
of the Loan Agreement.
(b)By deleting Section 5.18 of the Loan Agreement and inserting the following in
lieu thereof:


“5.18 Government Sanctions.
(a) The Borrower represents that neither the Borrower, nor any of its
subsidiaries, nor, to the knowledge of the Borrower, any owner, trustee,
director, officer, employee, agent, affiliate or representative of the Borrower
is an individual or entity (“Person”) currently the subject of any sanctions
administered or enforced by the United States Government, including, without
limitation, the U.S. Department of Treasury’s Office of Foreign Assets Control,
the United Nations Security Council, the European Union, Her Majesty’s Treasury,
or other relevant sanctions authority (collectively, “Sanctions”), nor is the
Borrower located, organized or resident in a country or territory that is the
subject of Sanctions.
(b) The Borrower represents and covenants that it will not, directly or
indirectly, use the proceeds of the credit provided under this Agreement, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other Person, to fund any activities of or business
with any Person, or in any country or territory, that, at the time of such
funding, is the subject of Sanctions, or in any other manner that will result in
a violation by any Person (including any Person participating in the
transaction, whether as underwriter, advisor, investor or otherwise) of
Sanctions.”
(c)By inserting the following to appear as new Section 5.27 of the Loan
Agreement:



--------------------------------------------------------------------------------







“5.27 No Plan Assets.
The Borrower represents that, as of the date hereof and throughout the term of
this Agreement, no Borrower or Guarantor, if any, is (1) an employee benefit
plan subject to ERISA, as amended, (2) a plan or account subject to Section 4975
of the Internal Revenue Code of 1986 (the “Code”); (3) an entity deemed to hold
“plan assets” of any such plans or accounts for purposes of ERISA or the Code;
or (4) a “governmental plan” within the meaning of ERISA.”
(d)By deleting Section 6.16 of the Loan Agreement and inserting the following in
lieu thereof:
“6.16 PATRIOT ACT; Beneficial Ownership Regulation.
Promptly following any request therefor, to provide information and
documentation reasonably requested by the Administrative Agent for purposes of
compliance with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the PATRIOT Act and the
Beneficial Ownership Regulation. For purposes hereof, (a) “Beneficial Ownership
Certification” means a certification regarding beneficial ownership required by
the Beneficial Ownership Regulation and (b) “Beneficial Ownership Regulation”
means 31 C.F.R. § 1010.230.”
(e)By deleting the period “.” at the end of Section 7.02(n), substituting “;
and” therefor, and adding the following new Section 7.02(o) immediately
thereafter:


“(o) Indebtedness of the Borrower in respect of PPP Loans in favor the Borrower;
provided, that:
(a) the Borrower has determined in good faith that it is an “eligible recipient”
for a “covered 7(a) loan” under the rules and guidance in effect at the time of
the Borrower’s application was submitted pursuant to the Paycheck Protection
Program;
(b) the PPP Loans do not exceed the “maximum loan amount” for the Borrower under
the Paycheck Protection Program;
(c) the aggregate outstanding principal amount of the PPP Loans shall not exceed
$7,000,000;
(d) notwithstanding anything to the contrary set forth in this Agreement or any
of the other Loan Documents, all proceeds of PPP Loans shall be used by the
Borrower solely for “allowable uses” under the Paycheck Protection Program, and
the Borrower shall use commercially reasonable efforts to utilize the proceeds
of the PPP Loan, and to otherwise comply with all applicable conditions and
requirements under the CARES Act and the Paycheck Protection Program, in a
manner that shall maintain eligibility for forgiveness of as much of the
principal and interest of the PPP Loans under the CARES Act and the Paycheck
Protection Program as is practicable;



--------------------------------------------------------------------------------



(e) the proceeds of the PPP Loans shall be deposited in a newly-established and
segregated deposit account at the PPP Bank, and shall only be used by the
Borrower as set forth in clause (d) above, it being agreed that notwithstanding
anything to the contrary set forth in the Agreement, such account shall not be
required to be a blocked account or otherwise subject to a deposit account
control agreement in favor of Administrative Agent, so long as such account does
not contain any funds other than the proceeds of the PPP Loans;
(f) the PPP Loans shall not be secured by a Lien on any Collateral or other
assets or property of the Borrower;
(g) the Borrower shall provide to the Administrative Agent as of the First
Amendment Effective Date, if and to the extent the following are not already in
the Administrative Agent’s possession, true, correct, and complete copies of:
(1) any documents or notes evidencing the PPP Loans and all other documents,
applications, reports, and correspondence entered into or delivered by or to the
Borrower in connection with the PPP Loans; (2) resolutions of the board of
directors of the Borrower authorizing the incurrence of the PPP Loans; and (3)
any such further information or documentation reasonably requested by
Administrative Agent in connection with the PPP Loan;
(h) the Borrower shall not agree to any amendment, waiver, or modification to
the documentation evidencing the PPP Loans without the prior written consent of
the Administrative Agent to the extent any such amendment, waiver, or
modification could be adverse in any respect to Administrative Agent or Lenders;
and
(i) if a Default or Event of Default has occurred, or would occur after giving
effect to any such payments, then no interest or principal payments in respect
of the PPP Loans shall be made in whole or in part, directly or indirectly, or
any amounts set aside for such purpose (other than by segregation as required by
clause (e) above), by or on behalf of the Borrower, prior to the due date
therefor.”
(f)By inserting the following to appear as new Section 11.23 of the Loan
Agreement:


“11.23 Acknowledgement Regarding Any Supported QFCs.
To the extent that this Agreement and any document executed in connection with
this Agreement (collectively, “Loan Documents”) provide support, through a
guarantee or otherwise, for any Swap Contract or any other agreement or
instrument that is a QFC (such support, “QFC Credit Support”, and each such QFC,
a “Supported QFC”), the parties acknowledge and agree as follows with respect to
the resolution power of the Federal Deposit Insurance Corporation under the
Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform
and Consumer Protection Act (together with the regulations promulgated
thereunder, the “U.S. Special Resolution Regimes”) in respect of such Supported
QFC and QFC Credit Support (with the provisions below applicable notwithstanding
that the Loan Documents and any Supported QFC may in fact be stated to be
governed by the laws of the Governing Law State and/or of the United States or
any other state of the United States):
(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime,



--------------------------------------------------------------------------------



the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.
(b) As used in this paragraph, the following terms have the following meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement



--------------------------------------------------------------------------------



(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.”
3.Effect of PPP Loans and Related Obligations on Certain Calculations, Certain
Representations, Etc. Notwithstanding anything to the contrary set forth in the
Credit Agreement:


(a)For purposes of calculating Consolidated Adjusted EBITDA under the Credit
Agreement, in no event shall any or all of the fees, costs and expenses incurred
in respect of the PPP Loans, whether or not constituting “allowable uses” under
the Paycheck Protection Program, constitute or be deemed to be fees, costs or
expenses added back to Consolidated Adjusted EBITDA pursuant to clause (b) of
the definition thereof. In addition, in no event shall any forgiveness of the
PPP Loans pursuant to the terms of the Paycheck Protection Program
(“Forgiveness”), in whole or in part, or the amount thereof, at any time
constitute, or be deemed to constitute or increase, Consolidated Net Income for
the purpose of calculating Consolidated Adjusted EBITDA, or otherwise be added
back to, or used to increase the calculation of, Consolidated Adjusted EBITDA.


(b)For purposes of calculating the Consolidated Funded Indebtedness under the
Credit Agreement, the amount of the PPP Loans shall not be included in the
determination of the amount of Consolidated Funded Indebtedness prior to the
date of any determination of Forgiveness; except, that, from and after any
applicable date of determination of Forgiveness, the principal amount of
obligations of the Borrower in respect of the PPP Loans that is not subject to
Forgiveness (and only such amount) shall be included in the calculation of
Consolidated Funded Indebtedness.


(c)(i) The amount of all repayments of interest with respect to PPP Loans
required to be made to the PPP Bank or the SBA (after giving effect to any
Forgiveness, and excluding in any event any such repayments or portions thereof
made from unexpended PPP Loan proceeds segregated as required by clause (e) of
Section 7.02(o) of the Credit Agreement provided that such repayments are made
no later than thirty (30) calendar days after the determination of Forgiveness)
shall constitute Consolidated Interest Charges for purposes of calculating the
Consolidated Fixed Charge Coverage Ratio under the Credit Agreement, and (ii)
the amount of all repayments of principal with respect to PPP Loans required to
be made by the PPP Bank or the SBA at or prior to the maturity of the PPP Loans
(after giving effect to any Forgiveness, and excluding in any event any such
repayments or portions thereof made from unexpended PPP Loan proceeds segregated
as required by clause (e) of Section 7.02(o) of the Credit Agreement provided
that such repayments are made no later than thirty (30) calendar days after the
determination of Forgiveness) shall constitute regularly scheduled payments of
principal on Consolidated Funded Indebtedness (as described in clause (b)(ii) of
the definition of Consolidated Fixed Charge Coverage Ratio) for purposes of
calculating the Consolidated Fixed Charge Coverage Ratio under the Credit
Agreement.


(d)For the avoidance of doubt, the obligations of the Borrower to the PPP Bank
or the SBA in respect of the PPP Loans do not, and shall in no event be
construed to, constitute Obligations under the Credit Agreement or any of the
other Loan Documents.


(e)The Borrower hereby represents and warrants to the Administrative Agent and
Lenders that the board of directors of the Borrower has (i) held a duly called
meeting to discuss



--------------------------------------------------------------------------------



and determine that the Borrower was eligible to apply for and incur the PPP
Loans based on all available guidance from the SBA and the United States
Department of the Treasury that was available as of the date of this First
Amendment, including a determination that such PPP Loans are necessary to
support the ongoing operations of the Borrower and (ii) adopted resolutions
authorizing the application for, and incurrence of, the PPP Loans and setting
forth its determination of the Borrower’s need for the PPP Loans as set forth in
clause (i) above.
4.Consent. Subject to the satisfaction of all of the conditions precedent set
forth in Section 5 below, and provided that as of the First Amendment Effective
Date, and after giving effect to the amendment of Section 7.02 of the Credit
Agreement pursuant to this First Amendment, no Default or Event of Default
otherwise exists or has occurred and is continuing under the Credit Agreement,
the Administrative Agent and the Lenders hereby consent to the Borrower
incurring the PPP Loans. The foregoing consent is a one-time consent only and
shall not be deemed to constitute an agreement by the Administrative Agent or
any Lender to consent to the incurrence of any other Indebtedness not expressly
permitted by Section 7.02 of the Credit Agreement, or a consent to, or waiver
of, any future breach of any other provision of the Credit Agreement or any of
the other Loan Documents. In addition, nothing contained herein shall be deemed
to constitute a waiver of any Default or Event of Default which may exist or
have occurred and be continuing as of the date hereof.

5.Conditions to Effectiveness. This First Amendment shall become effective as of
the date when, and only when, all of the following conditions have been
satisfied as determined in Administrative Agent’s reasonable discretion:


(a)the Administrative Agent and Lenders shall have received a copy of this First
Amendment duly executed by the parties thereto;


(b)the Administrative Agent, for the benefit of itself and Lenders, shall
continue to hold perfected, first priority security interests in and liens upon
the Collateral, and the Administrative Agent shall have received such evidence
of the foregoing as it requires;


(c)all requisite corporate, limited liability, and limited partnership actions
and proceedings, as applicable, in connection with the PPP Loans, this First
Amendment and the other Loan Documents, shall be satisfactory in form and
substance to the Administrative Agent, and the Administrative Agent shall have
received all information and copies of all documents, including records of
requisite corporate, limited liability company, and limited partnership action
and proceedings which the Administrative Agent may have requested in connection
therewith, such documents where requested by the Administrative Agent or its
counsel to be certified by appropriate corporate officers, limited liability
company members or managers, or limited partners, as applicable, or Governmental
Authority;


(d)the representations and warranties of the Borrower contained in this First
Amendment or in the other Loan Documents shall be true and accurate as of the
date hereof with the same force and effect as if such had been made on and as of
the date hereof;


(e)the Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent, all consents, waivers,
acknowledgments, and other agreements from third persons which the
Administrative Agent may deem necessary or desirable in order to permit,
protect, and perfect the security interest of the Administrative Agent, for
itself and the benefit of the Lenders in, and liens upon, the Collateral, or to
effectuate the provisions or purposes of this



--------------------------------------------------------------------------------



First Amendment and the other Loan Documents; and


(f)the Administrative Agent shall have received such other instruments,
documents, and agreements as it may reasonably require.


6.References. The Administrative Agent, the Lenders, and the Borrower hereby
agree that all references to the Credit Agreement which are contained in any of
the other Loan Documents shall refer to the Credit Agreement as amended by this
First Amendment, and as the Credit Agreement may be further amended and
supplemented from time to time hereafter.


7.Representations and Warranties. To induce the Administrative Agent and the
Lenders to enter into this First Amendment, the Borrower hereby represents and
warrants to the Administrative Agent and the Lenders that:


(a)the execution, delivery, and performance by the Borrower of the PPP Loans and
this First Amendment is within its corporate, limited liability company, or
limited partnership power, as applicable, and has been duly authorized by all
necessary corporate, limited liability company, or limited partnership action,
and does not and will not contravene or conflict with any provision of Laws
applicable to the Borrower, the articles of incorporation and by-laws of the
Borrower, any order, judgment, or decree of any court or Governmental Authority,
or any agreement, instrument, or document binding upon the Borrower or any of
its property;


(b)each of the Credit Agreement, as amended by this First Amendment, and the
other Loan Documents are the legal, valid, and binding obligations of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as the enforcement thereof may be subject to (i) the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
creditor’s rights generally, and (ii) general principals of equity;


(c)as of the First Amendment Effective Date, and after giving effect hereto, the
representations and warranties contained in the Credit Agreement and the other
Loan Documents are true and accurate as of the date hereof with the same force
and effect as if such had been made on and as of the date hereof;


(d)since December 31, 2019, no event, circumstance, or change has occurred that
has or could reasonably be expected to result in a Material Adverse Effect; and


(e)as of the First Amendment Effective Date, and after giving effect hereto, no
Default or Event of Default has occurred and is continuing.


8. Acknowledgment of Obligations; Release of Claims.


(a)The Borrower hereby acknowledges and agrees that there is no basis or set of
facts on the basis of which any of the Obligations (or any portion thereof) owed
by the Borrower under the Loan Documents could be reduced, offset, waived, or
forgiven, by rescission or otherwise; nor is there any claim, counterclaim,
offset, or defense (or other right, remedy, or basis having a similar effect)
available to the Borrower with regard thereto; nor is there any basis on which
the terms and conditions of any of the Obligations could be claimed to be other
than as stated on the written instruments which evidence such Obligations.



--------------------------------------------------------------------------------





(b)The Borrower hereby acknowledges and agrees that it has no offsets, defenses,
claims, or counterclaims against the Administrative Agent or any Lender, or any
of its or their affiliates, predecessors, successors, or assigns, or any of its
officers, directors, employees, attorneys, or representatives, with respect to
the Obligations, or otherwise, and that if any Borrower now has, or ever did
have, any offsets, defenses, claims, or counterclaims against the Administrative
Agent, any Lender, or its or their affiliates, predecessors, successors, or
assigns, or its officers, directors, employees, attorneys, or representatives,
whether known or unknown, at law or in equity, from the beginning of the world
through this date and through the time of execution of this First Amendment, all
of them are hereby expressly WAIVED, and Borrower hereby RELEASES the
Administrative Agent, the Lenders and their respective officers, directors,
employees, attorneys, representatives, affiliates, predecessors, successors, and
assigns from any liability therefor.


9.Further Assurances. The Borrower shall execute and deliver such additional
documents and take such additional actions as any the Administrative Agent may
require to effectuate the provisions and purposes of this First Amendment.


10.Miscellaneous.


(a)This First Amendment may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this First
Amendment by fax transmission or e-mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this First
Amendment.


(b)This First Amendment expresses the entire understanding of the parties with
respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.


(c)If any provision of this First Amendment is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Amendment shall not be affected or impaired thereby and
(b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(d)The Borrower will reimburse the Administrative Agent and the Lenders for all
costs and expenses (including reasonable attorneys fees and expenses) incurred
by the Administrative Agent and the Lenders in connection with this First
Amendment promptly after being invoiced for the same.


(e)THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.


(f)The Borrower warrants and represents that the Borrower has consulted with
independent legal counsel of the Borrower’s selection in connection with this
First Amendment and is not relying on any representations or warranties of
Administrative Agent or its counsel in entering into this Amendment.



--------------------------------------------------------------------------------











[Remainder of page intentionally left blank]





























































































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this First Amendment has been executed as of the day and
year first written above.




ADMINISTRATIVE AGENT:


By: /s/ NICHOLAS STORTI
Name: Nicholas Storti
Title: Senior Vice President




LENDERS:


BANK OF AMERICA, N.A.


By: /s/ NICHOLAS STORTI
Name: Nicholas Storti
Title: Senior Vice President




THE WASHINGTON TRUST COMPANY




By: /s/ JANICE M SOARES
Name: Janice M Soares    
Title:  Vice President                






BORROWER:


KVH INDUSTRIES, INC.


By: /s/ DONALD W. REILLY
Name: Donald W. Reilly
Title: Chief Financial Officer











